Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/21 and 5/31/22 are being considered by the examiner.

Claim objection
Claim 10 cites “further controlling the motors to resist movement of the end-effector in a direction perpendicular to the trajectory until another operation is perform that cancels an end-effector trajectory constraint mode”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No 11,135,015. Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims have the same scope of US Patent.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Table 1 illustrates the conflicting claims.
Present Application 17/475,472
1
2
3
4
5
6
7
8
9
10
US Patent No 11,135,015
1
2
3
4
5
6
7
8
9
10
Present Application 17/475,472
11
12
13
14
15
16
17
18
19
20
US Patent No 11,135,015
11
12
13
14
15
16
17
18
19
20


Table 2 provides a comparative mapping of the limitations of independent claims 1, 12 and 20 of the present application when compared against the limitations of claims 1, 12 and 20 of Patent Application No 11,135,015. 
Present Application 17/475,472
US Patent No 11,135,015
1.A surgical implant planning computer comprising: 
at least one network interface connectable to a computed tomography (CT) image scanner and a robot having a robot base coupled to a robot arm that is movable by motors relative to the robot base; 

a display device; at least one processor; and at least one memory storing program code that is executed by the at least one processor to perform operations comprising: 

displaying on the display device a CT image of a bone that is received from the CT image scanner through the at least one network interface; 


receiving a user’s selection of a surgical screw from among a set of defined surgical screws; 

displaying a graphical screw representing the selected surgical screw as an overlay on the CT image of the bone; 










controlling angular orientation and location of the displayed graphical screw relative to the bone in the CT image responsive to receipt of user inputs; 


receiving, as a user input, dragging of the selected surgical screw to simulate advancement of the selected screw into the bone; 

updating on the display device the advancement of the selected screw as an overlay on the CT image of the bone responsive to receipt of the user input; and 

storing an indication of the selected surgical screw and an angular orientation and a location of the displayed graphical screw in a surgical plan data structure responsive to receipt of a defined user input.
1.A surgical implant planning computer comprising:
at least one network interface connectable to an image scanner and a robot having a robot base coupled to a robot arm that is movable by motors relative to the robot base;

a display device; at least one processor; and at least one memory storing program code that is executed by the at least one processor to perform operations comprising:

displaying on the display device first and second images at different orientations of a bone that are received from the image scanner through the at least one network
interface;

receiving a user’s selection of a surgical screw from among a set of defined surgical screws;

displaying a graphical screw representing the selected surgical screw as an overlay on the displayed first and second images of the bone;

receiving as user inputs dragging of the displayed graphical screw to manipulate the angular orientation of the displayed graphical screw including pivoting the displayed graphical screw about the tip and about the head of the displayed graphical screw;

updating on the display device angular orientation and location of the displayed graphical screw relative to the
bone in both the first and second images responsive to receipt of the user inputs;

receiving as a second user input selecting and dragging of the selected screw to simulate an advancement of the selected screw into the bone;

updating on the display device the advancement of the selected screw only along a trajectory defined by the
angular orientation of the selected screw in both the first and second images responsive to receipt of the second user input; and

storing an indication of the selected surgical screw and an angular orientation and a location of the displayed graphical screw in a surgical plan data structure responsive to receipt of a defined user input.
12. A surgical implant planning computer comprising: 
at least one network interface connectable to an image database; a display device; at least one processor; and at least one memory storing program code that is executed by the at least one processor to perform operations comprising: 

loading a computed tomography (CT) image of a bone, which is received from the image database through the at least one network interface, into the at least one memory; 


displaying the CT image on the display device; receiving a user's selection of a surgical screw from among a set of defined surgical screws; 
displaying a graphical screw representing the selected surgical screw as an overlay on the CT image of the bone; 










controlling angular orientation and location of the displayed graphical screw relative to the bone in the CT image responsive to receipt of user inputs; 


receiving, as a user input, dragging of the selected surgical screw to simulate advancement of the selected screw into the bone; 

updating on the display device the advancement of the selected screw as an overlay on the CT image of the bone responsive to receipt of the user input; and 


storing an indication of the selected surgical screw and an angular orientation and a location of the displayed graphical screw in a surgical plan data structure responsive to user input, the surgical plan data structure being configured for use by a robot with a robot base coupled to a robot arm that is movable by motors relative to the robot base.
12. A surgical implant planning computer comprising:
at least one network interface connectable to an image database; a display device;
at least one processor; and at least one memory storing program code that is executed by the at least one processor to perform operations comprising:


loading first and second images at different orientations from a computed tomography (CT) scan of a bone,
which are received from the image database through the at least one network interface, into the at least one memory;

displaying the first and second images on the display device; receiving a user's selection of a surgical screw from among a set of defined surgical screws;
displaying a graphical screw representing the selected surgical screw as an overlay on the displayed first and second images of the bone;

receiving as user inputs dragging of the displayed graphical screw to manipulate the angular orientation of the displayed graphical screw including pivoting the displayed graphical screw about the tip and about the head of the displayed graphical screw;

updating on the display device angular orientation and location of the displayed graphical screw relative to the bone in the first and second images responsive to
receipt of the user inputs;

receiving as a second user input selecting and dragging of the selected screw to simulate an advancement of the
selected screw into the bone;

updating on the display device the advancement of the selected screw only along a trajectory defined by the angular orientation of the selected screw in both the first and second images responsive to receipt of the second user input; and

storing an indication of the selected surgical screw and an angular orientation and a location of the displayed graphical screw in a surgical plan data structure responsive to user input, the surgical plan data structure being configured for use by a robot with a robot base coupled to a robot arm that is movable by motors relative to the robot base.
20. A method by a surgical implant planning computer, the method comprising: 
displaying on a display device a computed tomography (CT) image of a bone that is received from a CT image scanner; 

receiving a user's selection of a surgical screw from among a set of defined surgical screws; 

displaying a graphical screw representing the selected surgical screw as an overlay on the CT image of the bone; 










controlling angular orientation and location of the displayed graphical screw relative to the bone in the CT image responsive to receipt of user inputs; 


receiving, as a user input, dragging of the selected surgical screw to simulate advancement of the selected screw into the bone; 

updating on the display device the advancement of the selected screw as an overlay on the CT image of the bone responsive to receipt of the user input; 
and 


storing an indication of the selected surgical screw and an angular orientation and a location of the displayed graphical screw in a surgical plan data structure within a memory responsive to receipt of a defined user input.
20. A method by a surgical implant planning computer, the method comprising:
displaying on a display device first and second images at different orientations from a computed tomography (CT) scan of a bone with a CT image scanner;

receiving a user's selection of a surgical screw from among a set of defined surgical screws;

displaying a graphical screw representing the selected surgical screw as an overlay on the first and second images of the bone;

receiving as user inputs dragging of the displayed graphical screw to manipulate the angular orientation of the displayed graphical screw including pivoting the displayed graphical screw about the tip and about the head of the displayed graphical screw;

updating on the display device angular orientation and location of the displayed graphical screw relative to the bone in the first and second images responsive to
receipt of the user inputs;

receiving as a second user input selecting and dragging of the selected screw to simulate an advancement of the selected screw into the bone;

updating on the display device the advancement of the selected screw only along a trajectory defined by the angular orientation of the selected screw in both the first and second images responsive to receipt of the second user input; and

storing an indication of the selected surgical screw and an angular orientation and a location of the displayed graphical screw in a surgical plan data structure within a memory responsive to receipt of a defined user input.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al. (US 2013/0345718) in view of Von Jako (US 2008/0177203) and Lang (US 2017/0258526).
As to Claim 1, Crawford teaches a surgical implant planning computer comprising: 
at least one network interface connectable to a computed tomography (CT) image scanner and a robot having a robot base coupled to a robot arm that is movable by motors relative to the robot base (Crawford discloses a communication between a 3D image scanner and a surgical robot 15 in [0121]; see also robot arm 23 and robot base 25 in Fig 2-8);
a display device; at least one processor; and at least one memory storing program code that is executed by the at least one processor to perform operations comprising (Crawford, [0124]): 
displaying on the display device a CT image of a bone that is received from the CT image scanner through the at least one network interface (Crawford discloses “a step 220a in which a 3D anatomical image scan, such as a CT scan, is taken of the anatomical target. Any 3D anatomical image scan may be used with the surgical robot 15 and is within the scope of the present invention.” in [0256, 0272]; “the 3D image series is transferred to (or acquired directly to) the computer 100 of the robot 15” in [448]); 
receiving a user's selection of a surgical screw from among a set of defined surgical screws (Crawford discloses “the computing device 3401 can enable selection of the length and diameter of surgical screws by the agent” in [0248]);
displaying a graphical screw representing the selected surgical screw as an overlay on the CT image of the bone (Crawford discloses “allow the position and orientation of a conventional handheld probe (or an instrument 35) to be displayed overlaid on images of the patient's anatomy” in [0247]; the surgeon selected screw in [0148]; a 3D anatomical image scan including a CT scan in [0176]; “the procedure location can be a position at the surface of a bone into which a conventional screw of other piece of hardware is to be inserted” in [0200], see also [0265, 0317] and Fig 15B).
Crawford doesn’t directly use the claim language orientation and location of screw relative to CT image. The combination of Von Jako further teaches following limitations:
controlling angular orientation and location of the displayed graphical screw relative to the bone in the CT image responsive to receipt of user inputs (Crawford discloses the agent can program a trajectory and then the computer drives the surgical robot in response to the agent input in [0266]; “In a closed pedicle screw insertion procedure, in some embodiments, the robot 15 holds a guide tube 50 adjacent to the patient 18 in the correct angular orientation at the point where a conventional pedicle screw is to be inserted through the tissue and into the bone of the patient 18” in [0270]; “the operator selects a desired trajectory and insertion point of the surgical instrument 35 on the anatomical image” in [0273]; “the computer 100 determines whether the guide tube 50 is in the correct orientation and position to follow the trajectory planned” in [0281]; see also [0351]; “computer 100 can be configured to dynamically update the calculated location of the surgical instrument 35 and/or end-effectuator 30 being used in the procedure, which can be displayed to the agent” in [0142]; user input 170 can be used to plan the trajectory for a desired navigation and input the desired changes in [0144]. Here, the surgical instrument 35 can be a screw in [0136, 0148]. Von Jako further discloses “a navigation system configured for tracking position and orientation of at least one implant; a computer configured to measure and calculate the position and orientation of the at least one implant; and a display configured to display the at least one image of the patient and superimpose a graphical representation of the at least one implant with position and orientation information of the at least one implant on the at least one image of the patient” in [0010]; calculating curves and trajectories for implant placement… calculating curves and trajectories for implant placement of a patient and superimposing on the image a graphical representation of the at least one implant with position and orientation information, and curve and trajectory information in [0011], see also above “Response to Arguments” for detailed discussion); and
storing an indication of the selected surgical screw and an angular orientation and a location of the displayed graphical screw in a surgical plan data structure responsive to receipt of a defined user input (Crawford discloses dragging the robot 15 into the horizontal plane, the position can be stored into the memory when a desired trajectory is reached in [0187]; “the computing device 3401 can enable a function that allows the current view to be stored” in [0249]; “if the agent preprogrammed a trajectory, then the robot 15 is driven so that the surgical instrument 35 follows the preprogrammed trajectory if there is no further input from the agent” in [0266]; “the operator selects a desired trajectory and insertion point of the surgical instrument 35 on the anatomical image” in [0273]; “allow any number of trajectories to be stored for use during the procedure” in [0448]. Von Jako also discloses “Each time a screw is placed, the screw's position and orientation is stored on the navigation system with respect to the local reference frame… The position includes X, Y and Z coordinates, while the orientation includes roll, pitch and yaw” in [0045].)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the invention of Crawford with the teaching of Von Jako so as to measure and calculate positions and orientations for the placement of implants and instrumentation (Von Jako, [0051]).
Crawford and Von Jako don’t explicitly teach a drag gesture to manipulate a virtual object. The combination of Lang further teaches following limitation:
receiving, as a user input, dragging of the displayed graphical screw to simulate advancement of the selected screw into the bone; updating on the display device the advancement of the selected screw as an overlay on the CT image of the bone responsive to receipt of the user input (Crawford teaches a gesture-based input devices such as touch screens in [0217]. Van Jako also teaches a touch screen selection with respect to the image in [0062]. Lang further discloses “The OHMD can display an arbitrary virtual pedicle screw over the surgical field… A surgeon can, for example, also "hold" the arbitrary virtual pedicle screw by closing two fingers, e.g. thumb and index finger, over the touch area and then moving the fingers in the desired direction, thereby moving the arbitrary virtual pedicle screw into the desired position and/or orientation in the patient's spine” in [0900]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the invention of Crawford and Von Jako with the teaching of Lang so as to overlay any arbitrary virtual object over the surgical field and simulate the movement of the arbitrary virtual object in respect to the live data of a patient using gesture recognition (Lang, [0900]).

As to Claim 2, Crawford in view of Von Jako and Lang teaches the surgical implant planning computer of Claim 1, wherein the angular orientation and the location stored in the surgical plan data structure indicates the angular orientation and the location of the displayed graphical screw relative to an angular orientation and a location of the bone in the CT image (Crawford discloses “the system can be configured to automatically position and rigidly hold the end-effectuator and/or the surgical instrument in accurate alignment with a required trajectory, such as, for example, a selected trajectory of a pedicle screw during pedicle screw insertion procedures…automatically adjust the position of the robot to maintain desired alignment relative to an anatomical region of interest” in [0012]; “it is determined if the Z-tube 50 is positioned at a predetermined distance from anatomy. In the affirmative case, in some embodiments, flow terminates and the Z-tube 50 is located at a desired position with respect to a target location in the anatomy (bone, biopsy site, etc.)” in [0199]; “allow the position and orientation of a conventional handheld probe (or an instrument 35) to be displayed overlaid on images of the patient's anatomy” in [0247]; see also [0270, 0295, 0305].)

As to Claim 3, Crawford in view of Von Jako and Lang teaches the surgical implant planning computer of Claim 1, wherein the operations to display the graphical screw representing the selected surgical screw as an overlay on the CT image of the bone, comprise: 
determining a trajectory along an axis of the graphical screw; and displaying a trajectory line that extends from adjacent to a tip of the graphical screw and along the trajectory to facilitate a user visually orienting and positioning the graphical screw relative to a desired insertion location on the bone (Crawford discloses automatically position and rigidly hold the surgical instrument (screw) in accurate alignment with a selected trajectory of a screw in [0012]; “a physician can then program a desired point of insertion and trajectory for surgical instrument 35 to reach a desired anatomical target within or upon the body of patient 18. In some embodiments, the desired point of insertion and trajectory can be planned on the 3D image scan” in [0121]; “receive data indicative of an X axis, and a Y axis, a Z frame coupled to the Z tube along a trajectory vector towards a target location” in Fig 32; see also Fig 62.)

As to Claim 5, Crawford in view of Von Jako and Lang teaches the surgical implant planning computer of Claim 3, wherein the operations to control angular orientation and location of the displayed graphical screw relative to the bone in the CT image responsive to receipt of user inputs, comprise:
selecting a length of the displayed graphical screw from among a set of defined lengths for surgical screws responsive to determining that the user has pressed on a touch-sensitive screen of the display device over a screw tip or a screw head of the graphical screw while moving location of the user's continued pressing along the touch-sensitive screen a measured distance, wherein the selected length is stored in the surgical plan data structure (Crawford discloses “the computing device 3401 can enable selection of the length and diameter of surgical screws by the agent” in [0248]. Van Jako also discloses “The surgeon chooses the length and width of the implant based upon visual calculations of the pedicle and vertebral sizes calculated to the sagittal plane of each specific vertebral segment taking into consideration any rotational deformity” in [0051]; “a surgeon may use a special implant screw to manage the reduction and realignment” in [0052]; “a user initiation or selection (e.g., by a user trigger based on a point and click, button click, pressure on a surgical instrument, keyboard selection, mouse selection, or other input selection, etc.)” in [0053]; “touch screen selection with respect to the image” in [0062]; “pedicle screw and/or other implant placement may be stored to aid in subsequent implant placement” in [0068]. Lang further discloses “The OHMD can display an arbitrary virtual pedicle screw over the surgical field… A surgeon can, for example, also "hold" the arbitrary virtual pedicle screw by closing two fingers, e.g. thumb and index finger, over the touch area and then moving the fingers in the desired direction, thereby moving the arbitrary virtual pedicle screw into the desired position and/or orientation in the patient's spine” in [0900]).

As to Claim 6, Crawford in view of Von Jako and Lang teaches the surgical implant planning computer of Claim 1, wherein the operations to control orientation and location of the displayed graphical screw relative to the bone in the CT image responsive to receipt of user inputs, comprise: 
modifying a size and/or a rotational angle of the displayed graphical screw on the CT image responsive to tracking motion of a user's hand relative to an input device (Crawford discloses a gesture-based input devices such as touch screens in [0217]. Lang further discloses “If the virtual implant component is too small for an implantation site, the surgeon can cancel the virtual display of the particular size of virtual implant component displayed and the surgeon can select a larger virtual implant component from the library of virtual and physical implant components” in [0888]; “The surgeon can further modify and/or optimize the position, location, and/or orientation of the virtual implant component and, with that, the physical implant component for a desired function in an implantation site, e.g. a desired flexion angle, rotation angle, range of motion, ligamentous laxity, desired movement” in [0889]; see also [0900]).

As to Claim 7, Crawford in view of Von Jako and Lang teaches the surgical implant planning computer of Claim 1, wherein the operations further comprise: 
providing the surgical plan data structure to the robot to control movement of the robot arm relative to the robot base (Crawford discloses “RF signals can be sent by the RF transmitter on an iterative basis and then analyzed in an iterative process to allow the surgical robot to automatically move the effectuator element and/or surgical instrument to a desired location within a patient's body” in [0009]; “automatically position and rigidly hold the end-effectuator and/or the surgical instrument in accurate alignment with a required trajectory, such as, for example, a selected trajectory of a pedicle screw during pedicle screw insertion procedures” in [0012].)

As to Claim 8, Crawford in view of Von Jako and Lang teaches the surgical implant planning computer of Claim 1, wherein the operations further comprise:
controlling the motors responsive to content of the surgical plan data structure to regulate movement of the robot arm while positioning an end-effector, which is connected to the robot arm, relative to a patient (Crawford discloses “the surgical robot can include a base, a robot arm coupled to and configured for articulation relative to the base, as well as an end-effectuator coupled to a distal end of the robot arm” in [0005]; “automatically position and rigidly hold the end-effectuator and/or the surgical instrument in accurate alignment with a required trajectory, such as, for example, a selected trajectory of a pedicle screw during pedicle screw insertion procedures… the system can be configured to automatically adjust the position of the robot to maintain desired alignment relative to an anatomical region of interest” in [0012]); and
controlling angular orientation and location of the displayed graphical screw responsive to the movement of the robot arm while the end-effector is positioned relative to the patient (Crawford discloses “the surgical robot can include a motor assembly comprising three linear motors that separately control movement of the effectuator element and/or surgical instrument on the respective x-, y- and z-axes” in [0007]; “In a closed pedicle screw insertion procedure, in some embodiments, the robot 15 holds a guide tube 50 adjacent to the patient 18 in the correct angular orientation at the point where a conventional pedicle screw is to be inserted through the tissue and into the bone of the patient 18” in [0270]; “the computer 100 determines whether the guide tube 50 is in the correct orientation and position to follow the trajectory planned” in [0281].)

As to Claim 9, Crawford in view of Von Jako and Lang teaches the surgical implant planning computer of Claim 8, wherein the operations further comprise: 
controlling the motors to move the end-effector in a direction along a trajectory defined by the content of the surgical plan data structure; and controlling location of the displayed graphical screw responsive to the movement of the end-effector along the trajectory (Crawford discloses “the surgical robot can include a base, a robot arm coupled to and configured for articulation relative to the base, as well as an end-effectuator coupled to a distal end of the robot arm” in [0005]; “automatically position and rigidly hold the end-effectuator and/or the surgical instrument in accurate alignment with a required trajectory, such as, for example, a selected trajectory of a pedicle screw during pedicle screw insertion procedures… the system can be configured to automatically adjust the position of the robot to maintain desired alignment relative to an anatomical region of interest” in [0012]; “In a closed pedicle screw insertion procedure, in some embodiments, the robot 15 holds a guide tube 50 adjacent to the patient 18 in the correct angular orientation at the point where a conventional pedicle screw is to be inserted through the tissue and into the bone of the patient 18” in [0270]; “the computer 100 determines whether the guide tube 50 is in the correct orientation and position to follow the trajectory planned” in [0281].)

As to Claim 10, Crawford in view of Von Jako and Lang teaches the surgical implant planning computer of Claim 8, wherein the operations further comprise:
while moving the end-effector along the trajectory, further controlling the motors to resist movement of the end-effector in a direction perpendicular to the trajectory until another operation is perform that cancels an end-effector trajectory constraint mode (Crawford discloses “if surgical robot 15 detects a resistance, such as a force resistance or a torque resistance above a tolerance level, then the surgical robot 15 can be configured to stop movement of end-effectuator 30 and/or surgical instrument 35” in [0131]; “the end-effectuator 30 of the robot 15 can be configured to displace itself (move away) from the inadvertently contacted tissue if a threshold required motor 160 current is encountered” in [152]; “the robot 15 can be configured to shift between a high-rigidity mode and a low-rigidity mode. In some embodiments, the robot 15 can be programmed so that it automatically shifts to the low-rigidity mode as the end-effectuator 30 and surgical instrument 35 are shifted from one trajectory to another, from a starting position as they approach a target trajectory and/or target position” in [0153]; “ensure that the end-effectuator 30 and/or surgical instrument 35 are moved vertically along the z-axis 70 (away from the patient 18) by a selected amount before a change in the position and/or trajectory of the end-effectuator 30 and/or surgical instrument 35 is effected…when an agent (for example, a surgeon or other user, or equipment) changes the trajectory of the end-effectuator 30 and/or surgical instrument 35 from a first trajectory to a second trajectory, the robot 15 can be configured to vertically displace the end-effectuator 30 and/or surgical instrument 35 from the body of the patient 18 along the z-axis 70 by the selected amount (while adjusting x-axis 66 and y-axis 68 configurations to remain on the first trajectory vector, for example), and then effecting the change in position and/or orientation of the end-effectuator 30 and/or surgical instrument 35” in [0155].)

As to Claim 11, Crawford in view of Von Jako and Lang teaches the surgical implant planning computer of Claim 10, wherein the operations further comprise:
prior to initiating the end-effector trajectory constraint mode, controlling the motors to move the end-effector in a direction upward away from the patient and then toward a location along the trajectory toward the patient; preventing initiation of the end-effector trajectory constraint mode before reaching the location along the trajectory; and controlling angular orientation and location of the displayed graphical screw responsive to the movement of the robot arm away from the patient and then toward the location along the trajectory (Crawford, [0153-0155]).

Claim 12 is rejected based upon similar rationale as Claim 1.
Claim 13 is rejected based upon similar rationale as Claim 3.
Claim 14 is rejected based upon similar rationale as Claim 4.
Claim 15 is rejected based upon similar rationale as Claim 5.
Claim 16 is rejected based upon similar rationale as Claim 8.

As to Claim 17, Crawford in view of Von Jako and Lang teaches the surgical implant planning computer of claim 12, wherein the operations further comprise:
performing a registration setup mode comprising determining occurrence of a first condition indicating that a marker tracking camera can observe to track reflective markers that are on a fluoroscopy registration fixture, and further determining occurrence of a second condition indicating that the marker tracking camera can observe to track dynamic reference base markers attached to the robot arm and/or an end-effector connected to the robot arm (Crawford discloses “the surgical robot system 1 can comprise conventional optical markers attached to selected locations on the end-effectuator 30 and/or the surgical instrument 35 that are configured to emit or reflect light. In some embodiments, the light emitted from and/or reflected by the markers can be read by cameras (for example with cameras 8200 shown in FIG. 81)” in [0133]; a fluoroscopy registration fixture in [0399] and Fig 51; “the robotic surgical system 1 can comprise a plurality of conventional tracking markers 720 configured to track the movement of the robot arm 23, the end-effectuator 30, and/or the surgical instrument 35 in three dimensions [0159]; see also [0274, 0278-0279, 0333]);
displaying on the display device an indication of when both of the first and second conditions occur; and determining that the registration setup mode is allowed to be marked satisfied when at least both of the first and second conditions are determined to occur (Crawford, [0346, 0356] and Fig 36).

As to Claim 18, Crawford in view of Von Jako and Lang teaches the surgical implant planning computer of claim 17, wherein the operations further comprise:
while both of the first and second conditions are determined to continue to occur, allowing operations to be performed to obtain a first intra-operative fluoroscopic image of the patient along a first plane and to obtain a second intra-operative fluoroscopic image of the patient along a second plane that is orthogonal to the first plane (Crawford discloses the CT scan can be intraoperative CT scan as is known in the art in [0121]; the same marker 730 in two orthogonal views in [0177]; “a method of implementing this system of two orthogonal fluoroscopy images to control a robot 15 can involve combining a robot 15 and fluoroscopy unit into a single interconnected device” in [0414]); and
determining that a registration mode is allowed to be marked satisfied when the first and second intra-operative fluoroscopic images have been obtained (Lang discloses preoperative data of the patient, live data of the patient, virtual surgical plan and intra-operative image can be registered in common coordinate system using anatomic landmarks, calibration phantoms, reference phantoms, optical markers with image capture, navigation markers, and spatial anchors in Fig 1, see also [0205, 0652, 0654-0658].)

As to Claim 19, Crawford in view of Von Jako and Lang teaches the surgical implant planning computer of claim 18, wherein the operations further comprise:
displaying the first and second intra-operative fluoroscopic images on the display device (Crawford discloses the same marker 730 in two orthogonal views in [0177]);
displaying the graphical screw as an overlay on both of the first and second intra-operative fluoroscopic images (Crawford discloses “the computer 100 superimposes a representation of the location calculated in step 370 of the surgical device on the 3D anatomical image of the patient 18 taken in step 310. The superimposed image can be displayed to the user” in [0280]; “The actual trajectory and location of the surgical instrument 35 is superimposed on the image (shown as line segment 660)” in [0317]);
controlling angular orientation and location of the displayed graphical screw relative to a bone in the first and second intra-operative fluoroscopic images responsive to receipt of user inputs (Crawford discloses the same marker 730 in two orthogonal views in [0177]; “allow the position and orientation of a conventional handheld probe (or an instrument 35) to be displayed overlaid on images of the patient's anatomy” in [0247]; a 3D anatomical image scan including a CT scan in [0176]; “the procedure location can be a position at the surface of a bone into which a conventional screw of other piece of hardware is to be inserted” in [0200]. Lang further discloses “The intra-operative imaging study can be registered in a common coordinate system with the surgical site, e.g. a spine, and one or more OHMD's, for example worn by a first surgeon, a surgical resident and a physician assistant or a nurse…. the integrated virtual “drag function” for holograms can be used to move the arbitrary virtual pedicle screw… sing gesture tracking software, the arbitrary virtual pedicle screw can then be moved by advancing the finger towards the touch area in a desired direction. A surgeon can, for example, also “hold” the arbitrary virtual pedicle screw by closing two fingers, e.g. thumb and index finger, over the touch area and then moving the fingers in the desired direction, thereby moving the arbitrary virtual pedicle screw into the desired position and/or orientation in the patient's spine” in [0900].)

Claim 20 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Von Jako and Lang, further in view of Hurley et al. (US 2015/0324114).
As to Claim 4, Crawford in view of Von Jako and Lang teaches the surgical implant planning computer of Claim 3. The combination of Hurley further teaches wherein the operations to control angular orientation and location of the displayed graphical screw relative to the bone in the CT image responsive to receipt of user inputs, comprise:
translating a location of the displayed graphical screw responsive to determining that the user has pressed on a touch-sensitive screen of the display device over a screw body of the graphical screw while moving location of the user's continued pressing along the touch-sensitive screen; and angularly pivoting the displayed graphical screw responsive to determining that the user has pressed on the touch-sensitive screen over a screw head and/or tip of the graphical screw while moving location of the user's continued pressing along the touch-sensitive screen (Crawford teaches a gesture-based input devices such as touch screens in [0217]. Van Jako also teaches a touch screen selection with respect to the image in [0062]. Lang discloses “predetermined axis, e.g. rotation axis, flexion axis, extension axis, predetermined axis of the virtual surgical tool” in [0914]; “A surgeon can, for example, also "hold" the arbitrary virtual pedicle screw by closing two fingers, e.g. thumb and index finger, over the touch area and then moving the fingers in the desired direction, thereby moving the arbitrary virtual pedicle screw into the desired position and/or orientation in the patient's spine” in [0900]. Hurley further discloses “a system for modeling screw trajectory on a three-dimensional model of an anatomical feature is provided… and receive a user input action from the user indicating a desired screw location; and a manipulation engine configured to augment the three-dimensional model by applying a virtual screw to the three-dimensional model having a screw trajectory extending from the screw location to an end location perpendicularly into the three-dimensional model from the plane and at the location of the user input action” in [0014]; surgical implants including screws in [0045]; “a user can manipulate the 3D depiction by using manual input gestures. For example, the user may: touch and hold (pan) with one finger the 3D depiction in order to rotate the depiction about any axis (i.e., free form rotation) or, selectively, about any one of the sagittal, coronal and transverse axes” in [0059]; “an intuitive mechanism to plan placement of a drill and screws by determining optimal start points, trajectories, sizes and lengths” in [0078]. Here, Hurley teaches a well-known technology of manipulating a virtual object by dragging and rotating a virtual object about any axis, while the axis may include the head and tip of the screw in planning screw trajectory.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the invention of Crawford, Von Jako and Lang with the teaching of Hurley so as to facilitate increased interactivity, increased accessibility for 3-D surgical planning, intuitive direct manipulation of elements, simple control gestures (Hurley, [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEIMING HE/
Primary Examiner, Art Unit 2612